Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 8/1/2019 has been entered.

Election
Applicant’s election without traverse of Group I in the reply filed on 10/20/2021 is acknowledged.
Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1-8 are presented for examination on the merits. 
Priority
This application has PRO 62/673,668 (filed 5/18/2018) and PRO 62/655,040 (filed 4/9/2018).

Specification
The use of the trademark “CellTrics” (page 46, line 8) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell (Reprod. Fertil. Dev., 1997, 8:1165-1178).
Maxwell teaches a method of sperm sorting (page 1165,title and abstract). 
For Claims 1 and 2-4: the reference teaches a method comprising: entraining sperm cells/nuclei stained with a DNA dye: Hoechst 33342 (page 1166, left column, 4th full paragraph, line 6++, for claim 2) in sheath fluid (page 1166, right column, 3rd full paragraph, line 9++) which orienting the entrained sperm cells/nuclei because during flow cytometry analysis the fluid has specific direction (for claim 3); exposing the entrained sperm cells/nuclei to electromagnetic radiation: laser beam (page 1166, right column, 3rd full paragraph, line 3++, for claim 4); determining a forward fluorescence characteristic and a side fluorescence characteristic of individual events associated with the exposed sperm cells/nuclei (page 1167, left column, 3rd paragraph, line 6++); gating the individual events based on the forward fluorescence characteristic and the side fluorescence characteristic with a criterion (no specific events and criterion is claimed, page 1167, left column, 3rd paragraph, line 7++); and determining the absence of a DNA aberration from the gated individual events (such as “live” sperm, page 1167, Fig. 1, and right column, 1st full paragraph, line 15++). 
For claim 5, the reference teaches the criterion encompasses a subpopulation of oriented sperm cells/nuclei (such as “low-fluorescence live”, etc., page 1167, right column, 1st full paragraph, line 12++).

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaysinskaya (Cytometry A, 2014, 85(6):556-565 or pages 1-19 as printed).
Gaysinskaya teaches a method of sperm sorting (page 1, title and abstract). 
For Claims 1 and 2-4: the reference teaches a method comprising: entraining sperm cells/nuclei stained with a DNA dye: Hoechst 33342 (page 1, abstract, line 8++ and page 4, 2nd paragraph, line 6++, for claim 2) in sheath fluid (which is required/inherently present in flow cytometric analysis, page 5, 6th full paragraph++) which orienting the entrained sperm cells/nuclei because during flow cytometry analysis the fluid has specific direction (for claim 3); exposing the entrained sperm cells/nuclei to electromagnetic radiation: laser beam (page 5, 6th determining a forward fluorescence characteristic and a side fluorescence characteristic of individual events associated with the exposed sperm cells/nuclei (page 5, 6th full paragraph, line 5++, page 13, Fig. 1); gating the individual events based on the forward fluorescence characteristic and the side fluorescence characteristic with a criterion (no specific events and criterion is claimed, page 8, 1st full paragraph++, page 15, Fig. 2); and determining the absence of a DNA aberration from the gated individual events (such as different cell populations, page 8, 1st full paragraph, line 4++). 
For claim 5, the reference teaches the criterion encompasses a subpopulation of oriented sperm cells/nuclei (such as different cell populations, P, D, etc., page 15, Fig. 2).
For claim 7, the reference teaches detecting more than two peaks/modes on a histogram of fluorescence intensities (such as for 4C DNA content, left and right peaks, page 13, Fig. 1E, page 15, Fig. 2D(iii)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Maxwell and Gaysinskaya.
Maxwell/Gaysinskaya teaches what is above as applied.
Maxwell/Gaysinskaya does not explicitly teach the sperm cells/nuclei from a first and a second mammalian species as recited in claim 6, detecting a difference between a peak to valley ratio on a histogram of fluorescence intensities from the first mammalian species and that from the second mammalian species as recited in claim 8. However, Maxwell teaches flow cytometric analysis of sperms from different mammalian species: boars, bulls and rams (page 1166, left column, 7th full paragraph++) and Gaysinskaya teaches comparative analysis of peaks from histogram fluorescence intensities of different species such as guinea pig, mouse and rat (page 7, 3rd full paragraph, line 8++) to determine DNA content/aberration and exclude haploid cells. 

A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of analyzing fluorescence emission characteristics in sperm cells/nuclei and Gaysinskaya teaches comparative analysis of peaks from histogram fluorescence intensities of different species such as guinea pig, mouse and rat (page 7, 3rd full paragraph, line 8++) to determine DNA content and exclude haploid cells, therefore it is obvious for one of ordinary skill in the art to use sperm cells/nuclei from a first and a second mammalian species to determine DNA content/aberration with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of sperm cells/nuclei from a first and a second mammalian species, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-2 of co-pending US application No. 16379408. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to DNA dye stained sperm, while the instant application directs to method of analyzing fluorescence emission characteristics and the co-pending application also include use of an aggregation-reducing compound, therefore the method instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653